Case 4:18-cv-00474-ALM Document 331 Filed 12/18/19 Page 1 of 4 PageID #: 11327



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


 INNOVATION SCIENCES, LLC,

        Plaintiff,                                            CASE NO. 4:18-cv-00474-ALM

                                                            (LEAD CONSOLIDATED CASE)
 v.
                                                                JURY TRIAL DEMANDED
 AMAZON.COM, INC., et al.,

        Defendants.


 INNOVATION SCIENCES, LLC,

        Plaintiff,
                                                              CASE NO. 4:18-cv-00477-ALM
 v.
                                                                JURY TRIAL DEMANDED
 VECTOR SECURITY, INC.,

        Defendant.


             JOINT MOTION TO EXTEND EXPERT REPORT DEADLINES
                 IN THE CASE AGAINST VECTOR SECURITY, INC.

       Plaintiff Innovation Sciences, LLC (“Innovation”) and Defendant Vector Security, Inc.

(“Vector”) respectfully move for a thirty-day extension of all expert report deadlines and the expert

discovery deadline for Innovation and Vector in case no. 4:18-cv-00477. In support of this joint

motion, the parties would show the Court as follows:

       1.      Innovation and Vector are engaged in settlement discussions and would benefit

from an extension of the deadlines for expert reports so that the parties can focus their efforts on

continuing to attempt a resolution of this case.




                                                   1
Case 4:18-cv-00474-ALM Document 331 Filed 12/18/19 Page 2 of 4 PageID #: 11328



       2.      The upcoming holiday season will make it more difficult to resolve this case with

key individuals spending time away from the office.

       3.      The requested extension is not sought for any improper purpose and would not

unduly prejudice any party to this suit.

       4.      The parties have conferred and agree to this extension in order to provide time to

focus on settlement discussions.

       5.      This is the second request for an extension of this nature before the Court.

       6.      The parties therefore respectfully request that the Court grant this motion and

extend in case no. 4:18-cv-00477:

     The deadline for opening expert reports from December 18, 2019 to January 17, 2020

     The deadline for rebuttal expert reports from January 29, 2020 to February 28, 2020

     The deadlines for Daubert motions for the respective reports by thirty days

     The deadline for expert discovery from February 12, 2020 to March 13, 2020


Dated: December 18, 2019                         Respectfully submitted,

                                             By: /s/ Donald L. Jackson
                                                  Donald L. Jackson, VA Bar No. 42,882
                                                  (Admitted E.D. Tex.)
                                                  James D. Berquist, VA Bar No. 42,150
                                                  (Admitted E.D. Tex.)
                                                  Gregory A. Krauss, VA Bar No. 84839
                                                  (Admitted E.D. Tex.)
                                                  Alan A. Wright, VA Bar No. 46506
                                                  (Admitted E.D. Tex.)
                                                  Davidson Berquist Jackson & Gowdey LLP
                                                  8300 Greensboro Dr., Suite 500
                                                  McLean, Virginia 22102
                                                  571-765-7700 (p)
                                                  571-765-7200 (f)
                                                  djackson@davidsonberquist.com
                                                  jberquist@davidsonberquist.com
                                                  gkrauss@davidsonberquist.com


                                                 2
Case 4:18-cv-00474-ALM Document 331 Filed 12/18/19 Page 3 of 4 PageID #: 11329



                                          awright@davidsonberquist.com

                                    ATTORNEYS FOR PLAINTIFF
                                    INNOVATION SCIENCES, LLC


                                    By: /s/ Bret T. Winterle
                                        Bret T. Winterle
                                        Texas Bar No. 24084249
                                        winterle@fr.com
                                        Neil J. McNabnay
                                        Texas Bar No. 24002583
                                        njm@fr.com
                                        Michael A. Vincent
                                        Texas Bar No. 24105738
                                        vincent@fr.com
                                        Collin J. Marshall
                                        Texas Bar No. 24109509
                                        cmarshall@fr.com
                                        1717 Main Street, Suite 5000
                                        Dallas, Texas 75201
                                        (214) 747-5070 (Telephone)
                                        (214) 747-2091 (Facsimile)

                                    ATTORNEYS FOR DEFENDANT
                                    VECTOR SECURITY, INC.




                                      3
Case 4:18-cv-00474-ALM Document 331 Filed 12/18/19 Page 4 of 4 PageID #: 11330



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served on December 18, 2019, to all counsel of record who are deemed to have
consented to electronic service via the Court’s CM/ECF system per Local Rule 5(a)(3).

                                                   /s/ Donald L. Jackson
                                                   Donald L. Jackson




                                              4
